NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QING LIU,                                       No.    16-70307

                Petitioner,                     Agency No. A087-848-858

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Qing Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We grant in part and deny

in part the petition for review, and we remand.

      As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm Liu suffered in China rose to the level of persecution. Id.

at 1213-17 (finding petitioner suffered past persecution because of his religious

beliefs where he was detained, beaten, forced to sign a document promising not to

attend a home church, and required to report to the police weekly); see also Guo v.

Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of the circumstances

compelled finding of persecution). Thus, we grant the petition for review as to

Liu’s asylum and withholding of removal claims, and remand to the agency for

further proceedings consistent with this disposition. See Guo, 897 F.3d at 1217;

see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because Liu

failed to show it is more likely than not she will be tortured by or with the consent

or acquiescence of the government if returned to China. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                          2                                    16-70307